Citation Nr: 1117818	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  04-08 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to April 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that disallowed service connection for PTSD.

In March 2006, the Board remanded the case for additional development.  In November 2008, the Board found that new and material evidence had been received to reopen the Veteran's previously denied claim, and remanded the claim for adjudication on the merits.  The Board denied the appeal in February 2010.

The Veteran appealed the Board's February 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2011, the parties to the appeal (the Veteran, through his attorney, and a representative from VA General Counsel) filed a Joint Motion for Remand of the Board's decision (Motion).  The parties agreed that the Board had not adequately discussed whether the Veteran's claimed stressors had been corroborated, based on information provided by the U.S. Armed Services Center for Unit Records Research (CURR).  The Court granted the Motion later that same month.

For the reasons set forth below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).

Pursuant to a liberalizing rule promulgated after the Board issued its decision in February 2010, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).

For purposes of the new regulation, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-embedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

In the present case, the record shows that the Veteran served in Vietnam from January 8, 1969 to April 11, 1969, with an initial military occupational specialty of infantry.  Among other stressors, he asserts that he experienced incoming rocket, mortar, and sniper fire.

In an April 2011 submission, the Veteran's attorney argued that the Veteran's claim should be considered under the amended regulation.  The Board agrees.  Because no medical opinion has been obtained that speaks directly to the matters described in the new regulation, and to avoid the possibility of prejudice, the Board will remand the claim for additional development and consideration by the agency of original jurisdiction in the first instance.  38 C.F.R. § 19.9 (2010).

For the reasons stated, this case is REMANDED for the following actions:

1.  Send the Veteran a new notice letter, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)), pertaining to the issue currently on appeal.  The letter must contain, among other things, notice with respect to the evidence and information necessary to substantiate a claim for service connection for PTSD under the amended version of 38 C.F.R. § 3.304(f)(3).  The Veteran and his representative must be afforded a reasonable opportunity to respond to the notice, and any additional information or evidence received must be associated with the claims file.

2.  Ask the Veteran to identify, and provide appropriate releases for, any care providers who may possess new or additional evidence pertinent to the issue on appeal.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3.  After all of the foregoing development has been completed, arrange to have the Veteran scheduled for a VA mental disorders examination, to be conducted by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  After reviewing the claims file, examining the Veteran, and conducting any testing deemed necessary, the examiner should offer an opinion as to whether the exposure to rocket, mortar, and sniper fire the Veteran has described is adequate to support a diagnosis of PTSD and, if so, whether the Veteran's symptoms are related to the claimed stressor(s).  A complete rationale should be provided.

4.  Thereafter, take adjudicatory action on the claim here in question.  In so doing, consider and apply the amended provisions of 38 C.F.R. § 3.304(f)(3).  If the benefit sought remains denied, furnish a supplemental statement of the case (SSOC) to the Veteran and his representative.  The SSOC should contain, among other things, a citation to, and summary of, the revised version of 38 C.F.R. § 3.304(f)(3).

After the Veteran and his representative have been given an opportunity to respond to the SSOC, the claims file should be returned to this Board for further appellate review.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2010).

